WILSON, District Judge,
concurring:
I concur in the opinion in all respects except the conclusion that there is a presumed common law right of access to § 2703(d) judicial orders and motions separate and apart from a subscriber’s individual right of access. Courts cannot presume common law rights and remedies that conflict with a statutory scheme or a statute’s essential purpose. In 'my view, the presumption here of a common law right of access does precisely that.
“[A]brogation of common law principles is appropriate when a contrary statutory purpose is evident.” Zeran v. Am. Online, Inc., 129 F.3d 327, 334 (4th Cir.1997); see also United States v. Texas, 507 U.S. 529, 534, 113 S.Ct. 1631, 123 L.Ed.2d 245 (1993) (“In order to abrogate a common-law principle, the statute must ‘speak directly’ to the question addressed by the common law.” (quoting Mobil Oil *296Corp. v. Higginbotham, 436 U.S. 618, 625, 98 S.Ct. 2010, 56 L.Ed.2d 581 (1978))). Here, the challenged orders and documents all arise under Title II of the Electronic Communications Privacy Act of 1986, which is commonly known as the Stored Communications Act.1 The Act was intended “to update and clarify federal privacy protections and standards in light of dramatic changes in new computer and telecommunications technologies.” S.Rep. No. 99-541, at 1 (1986), 1986 U.S.C.C.A.N. 3555, 3555. Congress recognized that technological advancements had “expanded dramatically” the opportunity for the government to intrude in the lives of its citizens. Id. at 2. Constitutional jurisprudence, however, afforded little protection to the privacy interests of persons whose information and records were “subject to control by a third party computer operator.” Id. at 3. Congress was concerned that information in the hands of third parties might “be open to possible wrongful use and public disclosure by law enforcement authorities as well as unauthorized private parties.” Id.
In the face of rapidly evolving technology, the Act attempted to establish a framework governing the acquisition and dissemination of this often highly private information, not only by government officials but by private individuals and entities as well. See 18 U.S.C. § 2701. It prohibits service providers from voluntarily disclosing stored customer communications and records except as specifically authorized, see 18 U.S.C. § 2702(a)-(b), and details the procedures the government may employ to obtain stored information from a third-party provider, depending upon whether the government is seeking the contents of a stored communication, or non-content information. See 18 U.S.C. § 2703(a)-(c). A “content” inquiry to a provider that is not itself authorized to access content requires either a warrant or advance notice to the subscriber when the content is 180 days old or less.2 See 18 U.S.C. § 2703(b). The advance-notice requirement expressly applies to administrative subpoenas, grand jury subpoenas, trial subpoenas, and court orders for disclosure under 18 U.S.C. § 2703(d). 18 U.S.C. § 2703(b). But despite the seemingly broad advance-notice requirement, the statute provides that the court may delay notice pursuant to § 2705 if, in the case of a court order, the court determines that there is reason to believe that the notification of the existence of a court order may have an “adverse result” (as that term is further defined by the statute) or, in the case of an administrative or grand jury subpoena, a supervisory official certifies in writing that advance notification may have such an effect. See 18 U.S.C. § 2705(a)(l)(A)-(B). The government also may apply to the court under specified circumstances for an order commanding a provider “to whom a warrant, subpoena, or court order is directed, for such period as the court deems appropriate, not to notify any other person of the existence of the warrant, subpoena, or court order.” See 18 U.S.C. § 2705(b).
When the government seeks something other than content from a provider, it may do so if it obtains a warrant, court order, or consent of the subscriber or customer; submits a formal written request relevant to a law enforcement investigation concerning telemarketing fraud; or simply seeks essentially billing-related or business records from the provider (such as names, *297addresses, local and long-distance telephone connection records, service periods, telephone or instrument numbers, or means of payment). See 18 U.S.C. § 2703(e)(l)-(2). When the government seeks what are essentially business records, it is not required to provide notice to the subscriber or customer. See 18 U.S.C. § 2703(c)(3). Finally, to obtain a court order the government must offer “specific and articulable facts showing that there are reasonable grounds to believe that the contents of a wire or electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d).
The motions that support these § 2703(d) orders, the orders themselves, and the very existence of these orders implicate or directly convey highly private information and confirm the existence of a criminal investigation. Yet an essential purpose of the Electronic Communications Privacy Act is the protection of the privacy interests of subscribers or customers in their electronically stored information and records. To presume a common law right of access to these records because the government has obtained an order from a federal court — which acts in these cases as a limited backstop against government overreaching — strikes at the Act’s essential purpose. The government’s monitored intrusion of the citizen’s private interests would thereby justify privacy intrusions by others. Rather than serving as a check against invasions of privacy, the Act would serve to magnify them. Consequently, I believe that a common law right of access is squarely at odds with the Act’s essential purpose.
Not only does the presumption of a common law right of access strike at the Act’s essential purpose, it entangles itself with the Act in incongruous ways. The Act provides, for example, when notice will be given to an account holder or subscriber, when it need not be given at all, and when the court may delay notice. But when there is a public right of access, this court has prescribed very particular procedures that the district court must follow when sealing documents — including the provision of some form of public notice, a consideration of less drastic alternatives, and factual findings to the effect that the circumstances of the case warrant overriding the public’s presumptive right of access. See Media Gen. Operations, Inc. v. Buchanan, 417 F.3d 424, 429 (4th Cir.2005); Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir.2000). Congress has, however, within the confines of the Act, specified when notice to the subscriber is required and when it is not. Surely Congress did not intend that courts wrestle in every instance in the course of an investigation with public notice and sealing alternatives in spite of the Act’s detailed individual notice provisions. Surely the public can have no greater right of access than the subscriber to matters involving the subscriber’s own electronic information.
I think it indisputable that Congress’ primary concern in passing the Electronic Communications Privacy Act of 1986 is revealed by the Act’s very name. Congress sought to protect the privacy interests of individuals in electronically stored information. It sought to do so by placing a judicial officer between law enforcement and the acquisition of that information. It is, to say the least, an unintended consequence that when Congress inserted a judicial officer into the mix, a common law right of access resulted that would require a subscriber to fight publicly to safeguard that which Congress deemed private. In my view, a common law right of access irreconcilably conflicts with the statutory *298scheme of the Electronic Communications Privacy Act.

. The Act amended Title III of the Omnibus Crime Control and Safe Streets Act of 1968— the federal wiretap law.


. "Under the [Act], an email is presumed to be abandoned after 180 days...." S.Rep. No. 112-258, at 3 (2012).